Hooker, J.
(concurring):
I concur with the views expressed in the Opinion of Mr. Justice Bartlett, and vote to dismiss the appeal, but in any event the appellants should not succeed. The facts presented by the record are that on the 12th day of October, 1903, more than twenty days before the general election of that year and the biennial town meeting of the town of Newburgh, Orange county, there was filed with the town clerk of that town a petition purporting to be drawn under the local option provisions of the Liquor Tax Law (Laws of 1896, chap. 112, § 16, as amd. by Laws of 1897, chap. 312; Laws of 1899 chap. 398; Laws of 1900, chap. 367, and Laws of 1901, chap. 640). On the 21st day of October, 1903, the appellants filed with the town clerk written objections to the filing and acceptance of the petitions upon the ground that they were not- properly and formally executed and acknowledged. The town clerk haying refused to pass favorably upon the objections and having indicated his intention to cause the local option questions to be submitted to the people of the town, the appellants procured, upon their petition, an order requiring the town clerk to show cause why the petitions should not-be declared invalid and set aside and why he should not be restrained from causing the questions to be submitted at the town meeting. The motion was opposed by certain of those-who had signed the original petitions, filed with the town clerk, and resulted in an order *441denying the motion, from which order the proponents have appealed to. this court.
The record contains copies of the original petitions. There seem to be two of these, some of the petitioners having signed one and ■ the balance the other; this was evidently done for the sake of convenience in procuring the signatures and taking the acknowledgments. Objection is made that in the one petition the certificate of acknowledgment, made by the notary, does not contain the date on which certain subscribers appeared before him and acknowledged the execution of the paper, and that upon the other petition no formal certificate of acknowledgment signed • by the other notary is - annexed, the only words appearing upon the latter petition which might be intended to have the effect of acknowledgment being “ Acknowledged, subscribed and sworn to before me, this 6th day of October, 1903.” In the view I take of this appeal, however, it is unnecessary to discuss the effect of these two objections. There is appended to the first petition a full, complete, formal and adequate certificate of a notary public that on a given day before the subscriber, the notary, personally appeared forty-five signers-of the foregoing petition, their names being included in the certificate of the notary, personally known to be the same persons described in and who executed the above petition, and that they severally acknowledged the execution of the same. It affirmatively appears in the papers that the number of names of electors in the aggregate signed to both petitions exceeded ten per cent of the number of votes cast at the next preceding general election, but nowhere does it appear how many votes were cast at that time, nor is anything suggested from which a number equaling ten per cent thereof can be computed. For aught that appears the forty-five subscribers to the first petition, whose names are contained in the adequate certificate of the notary, may have comprised over ten per cent of the electors, and thus the requirement of section 16 of the Liquor Tax Law (as amd. supra) would be met. Until facts to the contrary are shown by those who seek to attack proceedings under this section, it must be presumed, in view of the town clerk’s action in submitting the questions, that the number of signers whose names are contained in the proper certificate were a sufficient number to require the clerk to act. I agree with the opinion expressed recently in the third depart*442ment, in Matter of Rice (95 App. Div. 28 ; 88 N. Y. Supp. 512), that, the burden is upon those attacking the vote to show, as a matter ' of fact, that the petition did not 'contain the requisite number of signatures. The appellants in this case claim that if the names of those signers of the petition which are contained in the certificate of the first petition where the date is omitted, and whose names are subscribed to the second petition where no formal notary’s certificate appears were not counted, the number remaining would not meet the requirements of the statute and would not show a desire on the part of at least ten per cent of the electors to have the propositions submitted; but in their papers they have omitted to show the important fact in this connection, namely, whether or not the-balance of the names yet remaining, and which must be considered regularly presented to the town clerk, would comprise enough of the electors to carry the questions to a vote.
Appeal dismissed, with ten dollars costs and disbursements.